Citation Nr: 9910254	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-08 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to a permanent and total disability rating due to 
unemployability for nonservice connected disability pension 
purposes.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




INTRODUCTION

The veteran served on active duty from May 1953 t0 May 1955.  
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in San Juan, Puerto 
Rico (hereinafter RO).


REMAND

The record indicates that the veteran is in receipt of Social 
Security Administration (hereinafter SSA) disability 
benefits.  Preliminary review of the veteran's claims file 
indicates the evidence used in the SSA award determination 
has yet to be associated with the veteran's VA record.  Since 
such records might be available but not yet associated with 
the veteran's claims file in this case, the RO must request 
complete copies of the SSA records utilized in awarding the 
veteran's benefits.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).

Each disability in a pension case must be assigned a 
percentage rating and the RO should discuss the diagnostic 
codes that it utilized in reaching its decision.  The Board 
observes that in the July 1997 rating decision, the RO did 
not rate the veteran's degenerative joint disease.  In 
addition, the RO should discuss the applicable diagnostic 
code criteria as applied to the veteran's respective 
disabilities.  In the April 1998 statement of the case, 
diagnostic codes for the veteran's disorders were not 
provided or discussed.  A pension claim must be also be 
considered under both the "average person" standard 
delineated in 38 U.S.C.A. § 1502(a) (West 1991); 38 C.F.R. § 
4.15 (1998) and the unemployability standards set forth in 38 
C.F.R. §§ 3.321, 4.17 (1998).  The RO did not provide 38 
C.F.R. § 4.15 (1998) to the veteran in the statement of the 
case.   

The RO should be aware that the diagnostic codes and 
provisions relating to the cardiovascular system were revised 
effective January 12, 1998.  Compare 38 C.F.R. §§ 4.100, 
4.101, 4.102, 4.103 (1997); with 62 Fed.Reg. 65207-65224 
(Dec. 11, 1997).  Where regulations change during the course 
of an appeal, the Board must determine, if possible, which 
set of regulations, the old or the new, is more favorable to 
the claimant and apply the one more favorable to the case.  
VA O.G.C. Prec. Op. 11-97 at 3-4 (Mar. 25, 1997); Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991).  

Additionally, a review of the claims file reveals that 
private medical records, as well as statements from the 
veteran are written in Spanish.  To allow a complete review 
of the veteran's claim, an English language translation of 
these records must be obtained.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  All pertinent VA and private medical 
treatment records subsequent to June 
1997, should be obtained and associated 
with the claims file. 

2.  The RO should request all materials, 
to include medical records, regarding the 
veteran's SSA claim, together with its 
decision. All records obtained should be 
associated with the veteran's claims 
file.

3.  A translation into the English 
language of private medical records and 
statements of the veteran must be 
included in the claims file, as well as 
any other documents obtained in 
accordance with this remand.

4.  When this development has been 
accomplished, each of the veteran's 
disorders should be rated by the RO, and 
further adjudicative action should be 
taken on the issue developed for 
appellate review.  In the event the 
determination remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations, including the 
diagnostic codes under which each 
disability is rated with an explanation 
of the reasons for the evaluation 
assigned.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has stated that compliance by the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).   This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the regional offices to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the veteran until he receives further 
notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


